Citation Nr: 1233446	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  00-19 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for recurrent subluxation of the right knee.

2.  Entitlement to an initial rating higher than 30 percent for recurrent subluxation of the left knee.

3.  Entitlement to an initial rating higher than 10 percent for chronic right knee strain with early degenerative joint disease.

4.  Entitlement to an initial rating higher than 10 percent for left knee strain with early degenerative arthritis and patellofemoral syndrome.

5.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to August 1976.

These matters initially came before the Board of Veterans' Appeals (Board) from an April 2001 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for chronic right knee strain and left knee strain with early degenerative arthritis and patellofemoral syndrome and assigned initial 10 percent disability ratings, both effective June 9, 1999.

The Veteran testified before the undersigned at a December 2002 videoconference hearing at the RO. A transcript of the hearing has been associated with his claims folder.

In October 2003, the Board remanded these matters for further development. 
In October 2004, the Appeals Management Center (AMC) granted service connection for bilateral recurrent subluxation of the knees and assigned initial 30 percent disability ratings, both effective June 9, 1999.

In August 2005, the Board granted a separate initial 10 percent rating for the service-connected left knee disability on the basis of limitation of knee extension, but otherwise denied the appeal for higher initial ratings for the service-connected bilateral knee disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In September 2006, the Court vacated the Board's August 2005 decision, in part, and remanded the case for readjudication in compliance with directives specified in a September 2006 Joint Motion filed by counsel for the Veteran and VA.  In pertinent part, the Joint Motion specified that the parties only sought remand as to that portion of the Board's decision that denied entitlement to initial ratings higher than 10 percent for the service-connected knee disabilities, and that the Joint Motion did not pertain to the grant of a separate initial 10 percent rating for the service-connected left knee disability on the basis of limitation of knee extension.

In March 2007, the Board remanded these matters for further development in compliance with the Joint Motion.

In August 2009, the Board again denied the appeal for higher initial ratings for the service-connected bilateral knee disabilities.  The Veteran appealed the Board's decision to the Court.

In November 2010, the Court vacated the Board's August 2009 decision, in part, and remanded the case for readjudication in compliance with directives specified in a November 2010 Joint Motion filed by counsel for the Veteran and VA.

In April 2011, the Board remanded these matters for further development in compliance with the Joint Motion.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011). 

The bases of the September 2006 and November 2010 Joint Motions was that the Board and a February 2009 VA examination had not adequately addressed the Veteran's reports of increased knee symptoms during periods of flare up and whether such reported symptoms resulted in any additional functional impairment of the knees during those periods.

In its April 2011 remand, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA examination to assess the severity of his service-connected knee disabilities.  The examination was to be scheduled, to the extent possible, during a period when the Veteran was experiencing a flare up of his knee symptoms.  If such scheduling was not possible, all attempts to schedule the examination during such a period was to be documented in the claims file.  The examiner was instructed to, among other things, specify to the extent possible any decrease in the ranges of motion of the knees (in degrees) during periods of flare up of the Veteran's knee disabilities.

The Veteran was afforded a VA examination in January 2012 to determine the severity of his service-connected knee disabilities.  He reported during the examination that he experienced flare ups of his knee symptoms, during which times his ability to flex his knees was decreased.  Ranges of knee motions during the examination were objectively reported, but the examiner concluded that he could not specify the decrease in ranges of motion due to flare up of symptoms in degrees.  No further explanation or reasoning for this opinion was provided.

As noted by the Veteran's representative in his July 2012 statement, the January 2012 examination is inadequate because the examiner did not provide any explanation as to why the decrease in ranges of motion of the knees during periods of flare up could not be provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Further, the January 2012 VA examination was apparently not conducted during a period of flare up of knee symptoms.  However, there is no documentation that an attempt was made to schedule the examination during a period of flare up as directed by the Board. 

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  As a VA examination was not conducted during a period of flare up of the Veteran's knee disabilities, there is no documentation as to all of the efforts taken to schedule a VA examination during a period of flare up, and no explanation was provided as to why such scheduling was not possible, the Board is unfortunately compelled to again remand this claim for compliance with the instructions in its April 2011 remand.

The Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran has been unemployed during the entire appeal period, he is in receipt of Social Security Administration (SSA) disability benefits, and there is evidence that his service-connected disabilities have contributed to employment problems.  Given the evidence of current disabilities, the Veteran's claim for the highest ratings possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice. 

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service-connected disabilities, by themselves, are sufficient to preclude all substantially gainful employment.

Further, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  Cf. 38 U.S.C.A. § 5103A (West 2002).  Therefore, such notice should be provided upon remand.
Also, on several occasions, including in a September 2004 letter, the Veteran has raised the issue of entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.  This claim has not yet been adjudicated and the unadjudicated claim as well as the higher initial rating issues currently on appeal are inextricably intertwined with the issue of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim of service connection for hypertension, to include as secondary to service-connected disabilities.  This issue should not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.

2.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim for a TDIU.

3.  The AOJ should ask the Veteran to complete a formal application for a TDIU and report his education and employment history and his earnings history, especially for the period since June 1999.

4.  Contact the Veteran and request any that he provide any reports of medical treatment for his knees.  The AOJ should obtain this evidence and associate it with the claims file.

5.  Contact the Veteran and coordinate with him to schedule a VA examination during a time in which he is experiencing a flare up of his service-connected knee disabilities.  All such efforts should be documented in the claims file.
If it is not possible to schedule the examination during a flare up, the reason must also be documented in the claims file.

The claims folder, including this remand and any relevant records in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of right and left knee flexion and extension should be reported in degrees.  

The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.

The examiner should review all treatment reports of records both in the claims file and any contained in Virtual VA.

The examiner must acknowledge and discuss the Veteran's reports of knee impairment during periods of flare up and specifically provide an opinion as to any additional limitation of knee motion (in degrees) during such periods.  If such an opinion cannot be provided, the examiner must provide reasons to support such a conclusion.

The examiner should report if there is ankylosis of either knee and, if so, the angle at which the knee is held.

The examiner should also report whether there is subluxation or instability of either knee, and if present, provide an opinion as to its severity.

The examiner should also report the severity of any scars associated with the service-connected knee disabilities, to include whether they cause any limited motion or loss of function, scar size, and whether they are deep, nonlinear, superficial, unstable, painful, or poorly nourished with repeated ulceration.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  After the Veteran has been given an adequate opportunity to submit any additional evidence pertaining to his TDIU claim, schedule him for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer the following question as definitively as possible:

Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (chronic right knee strain with early degenerative joint disease and recurrent subluxation; left knee strain with early degenerative arthritis, patellofemoral syndrome, recurrent subluxation, and limitation of extension; chronic cervical strain with degenerative arthritis; chronic obstructive pulmonary disease; and recurrent esophagitis and duodenitis with hiatal hernia) would, in combination, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.   

7.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

8.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



